—Order, Supreme Court, Bronx County (Barry Salman, J.), entered July 11, 1996, which, in an action by a laborer for personal injuries sustained in a fall from a scaffold, granted plaintiffs motion for summary judgment on the issue of liability under Labor Law § 240 (1), and denied the cross motion of third-party defendant, plaintiffs employer, for summary judgment dismissing plaintiffs cause of action under Labor Law § 240 (1), unanimously affirmed, without costs.
The conflicting affidavits do not permit, as a matter of law, on a motion for summary judgment, the finding, made by the motion court, that the scaffold from which plaintiff fell tipped because one of its wheels got caught in an unguarded hole in the floor across which the scaffold was being pushed. Nevertheless, it is clear that the injury resulted from an elevation-related risk. Plaintiffs were properly awarded summary judgment against the owner and general contractor under Labor Law § 240 (1), since plaintiffs established there was a violation of the statute and that such violation was the proximate cause of the injury (Gordon v Eastern Ry. Supply, 82 NY2d 555). Concur—Milonas, J. P., Rubin, Tom, Mazzarelli and Colabella, JJ.